DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (claims 1-2) in the reply filed on 5/3/2022 is acknowledged.  The traversal is on the ground(s) that Groups 1-10 can be searched without undue burden on the examiner.  This is not found persuasive because the restriction election is made under PCT Rule 13.1 requirement for unity of invention for a 371 national stage application and that a 371 national stage does not require a restriction requirement using undue search burden. The restriction requirement of 11/3/2021 are clear for the reasons set forth therein.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-10, 12-16, 18, 21-29, 34-36, 38 and 40 are pending.
Claims 3-10, 12-16, 18, 21-29, 34-36, 38 and 40  are withdrawn for being drawn to non-elected inventions (i.e., Groups 3-10). It is noted that the examiner made an inadvertent error by not including claims 35, 36, 38 and 40 depend from claim 29, which should have been grouped with group 10. 
Claims 1-2 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/06/2020 has been considered. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 22, paragraph [0080]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112-written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of increasing creatinine clearance or increasing leptin in a BBS KO comprising administering a MC4R agonist (RM-493 or setmelanotide), and therefore the written description is not commensurate in scope with “a method of treating chronic kidney disease in a subject in need thereof comprising administering a MC4R agonist of formula I”.
The claims broadly encompass a method of treating chronic kidney disease in a subject in need thereof comprising administering a MC4R agonist of formula I, wherein the subject has renal dysfunction. 
The specification at pg.100-103, discloses that the administration of RM-493 or setmelanotide, an agonist of MC4R, to a BBS KO mouse results in lowering leptin. Therefore, applicants assume that lowering leptin could improve renal function in any subject where renal function may develop leptin mediated mechanism. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
In the instant case, the specification (pg.100-103), only adequately discloses the administration of RM-493 or setmelanotide, an agonist of MC4R, to a BBS KO mouse results in lowering leptin. Webster et al. (Lancet, 389: 1238-1252, 2017) teaches that chronic kidney disease  (CKD) have evolved over time, but the current international guideline define this condition as GFR of less than 60 ml/per 1.73M2, or markers of kidney damage, or both (abstract). There are many reasons for developing CKD in a subject which can be hypertension, diabetes, cancer,  genetic, autoimmune diseases, nephrotoxic effects of antiviral drugs and many others (pg. 1239-1241). They teach protein urea is measured as kidney damage.  Nogueira et al. (Nephrol. Dial. Transplant, 25: 2209-2217, 2010) teach that Il-17 and IL-23 are elevated with patients with ANCA-associated vasculitis ( that results in CKD). They teach that IL-23 level is higher in acute and convalescent  kidney patients as compared to control (pg. 2212). They did not find any difference in the cytokines (IL-17, IL-23, IL-1b and IL-6) between mpo-ANCA and PR3-ANCA patients (pg. 2214). Paust et al. (J. Am.Soc. Nephrol 20: 969-979, 2009) teach that IL023/IL-17 and that IL-23 deficiency ameliorates renal dysfunction in nephrotoxic nephritis (pg. 971). They teach that Th17 cells in IL-23p19-/- mice are associated with less severe renal disease (pg. 973). They conclude that in addition to TH1 cells, the IL-23/Th17 immune response contributes to immunopathogenesis of glomerulonephritis, however, reducing IL-23 in a subject having CKD is unclear. Ortega and Fornoni (Int. J. Interferon, Cytokine and Mediator Research, 2: 49-62, 2010) teach role of cytokines in the pathogenesis of acute and CKD, glomerulonephritis , and end-stage kidney disease. They teach that pro-inflammatory cytokines such as IL-1, IL-6, IL-8, MCP-1, TNF-alpha play role in early initiation of kidney damage but the process is very complex (see Conclusion, pg. 59). Therefore, treating CKD which can result for so many reasons by simply administering a MC4R agonist is not achieved.  The specification does not disclose that the administering a MC4R agonist can treat CKD in any subject in need thereof. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
As discussed above, the skilled artisan cannot envision “the detailed genus of treating CKD in any subject in need thereof by administering a MC4R agonist of Formula I” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only a method of increasing creatinine clearance or increasing leptin in a BBS KO comprising administering a MC4R agonist (RM-493 or setmelanotide), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112-lack of enablement
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of chronic kidney disease in a subject in need thereof comprising administering a MC4R agonist of formula I in a patient in need thereof.
The state of the prior art and the predictability or lack thereof in the art:
With regards to a method of treating chronic kidney disease in a subject in need thereof comprising administering a MC4R agonist of formula I, the specification does not disclose any example of treating a patient having CKD comprising administering a peptide of Formula (I).  Webster et al. (Lancet, 389: 1238-1252, 2017) teaches that chronic kidney disease  (CKD) have evolved over time, but the current international guideline define this condition as GFR of less than 60 ml/per 1.73M2, or markers of kidney damage, or both (abstract). There are many reasons for developing CKD in a subject which can be hypertension, diabetes, cancer,  genetic, autoimmune diseases, nephrotoxic effects of antiviral drugs and many others (pg. 1239-1241).  Nogueira et al. (Nephrol. Dial. Transplant, 25: 2209-2217, 20210) teach that Il-17 and IL-23 are elevated with patients with ANCA-associated vasculitis ( that results in CKD). They teach that IL-23 level is higher in acute and convalescent  kidney patients as compared to control (pg. 2212). They did not find any difference in the cytokines (IL-17, IL-23, IL-1b and IL-6) between mpo-ANCA and PR3-ANCA patients (pg. 2214). Paust et al. (J. Am.Soc. Nephrol 20: 969-979, 2009) teach that IL023/IL-17 and that IL-23 deficiency ameliorates renal dysfunction in nephrotoxic nephritis (pg. 971). They teach that Th17 cells in IL-23p19-/- mice are associated with less severe renal disease (pg. 973). They conclude that in addition to TH1 cells, the IL-23/Th17 immune response contributes to immunopathogenesis of glomerulonephritis, however, reducing IL-23 in a subject having CKD is unclear. Ortega and Fornoni (Int. J. Interferon, Cytokine and Mediator Research, 2: 49-62, 2010) teach role of cytokines in the pathogenesis of acute and CKD, glomerulonephritis , and end-stage kidney disease. They teach that pro-inflammatory cytokines such as IL-1, IL-6, IL-8, MCP-1, TNF-alpha play role in early initiation of kidney damage but the process is very complex (see Conclusion, pg. 59). Neither the prior art not the specification teaches administering a MC4R agonist of formula for treating CKD in any subject having CKD that results in reducing the symptoms, or reversing conditions that results in CKD such as be hypertension, diabetes, cancer,  genetic, autoimmune diseases, nephrotoxic effects of antiviral drugs and many others as taught by Webster et al (pg. 1239-1241). Therefore, it is unpredictable and would require a large amount of experimentation to treat CKD comprising administering a peptide of formula (I) in a patient need thereof. 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification at pg.100-103, discloses that the administration of RM-493 or setmelanotide, an agonist of MC4R, to a BBS KO mouse results in lowering leptin. Therefore, applicants assume that lowering leptin could improve renal function in any subject where renal function may develop leptin mediated mechanism. The specification does not teach administering an agonist of MC4R having peptide formula (I) to a patient having CKD wherein the administration treats CKD. The art or the specification is devoid of any example where the administration of a peptide of formula (I) to a patient having CKD that alleviates or treats CKD.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention.
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to a patient having CKD a peptide having formula (I) or an agonist of MC4R that treats CKD in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about treating CKD in patient having the disease which could have been incurred due to hypertension, diabetes, cancer,  genetic, autoimmune diseases, nephrotoxic effects of antiviral drugs and many others, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646